ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
HTA Aviation, LLC                            )      ASBCA Nos. 57891, 57892, 57893
                                             )                 57894,58188,58189
                                             )                 58190,58191,58192
                                             )                 58194
Under Contract No. F34601-03-C-0394          )

APPEARANCES FOR THE APPELLANT:                      Gretchen A. Benolken, Esq.
                                                     Benolken & Everett, P.C.
                                                     Denton, TX

                                                    Kathy C. Weinberg, Esq.
                                                     Jenner & Block LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Lt Col James H. Kennedy Ill, USAF
                                                     Air Force Chief Trial Attorney
                                                    Gregory A. Harding, Esq.
                                                    Anna F. Kurz, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 17 October 2014



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 57891, 57892, 57893, 57894,
58188, 58189, 58190, 58191, 58192, 58194, Appeals ofHTA Aviation, LLC, rendered in
conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals